Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/13/22.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to specifically disclose a curved lens, comprising: a plurality of sub lenses around an optical center of the curved lens and connected with each other; wherein each of the plurality of sub lenses comprises a first curved surface and a second curved surface opposite to each other; a plurality of first curved surfaces of the plurality of sub lenses are connected with each other to form a light exit surface of the curved lens, and a plurality of the second curved surfaces of the plurality of sub lenses are connected with each other to form a light incident surface of the curved lens, the light incident surface as a whole is a convex surface, and the light exit surface as a whole is a concave surface; and wherein a central thickness of each of the plurality of sub lenses is greater than 2.5mm, an edge thickness of each of the plurality of sub lenses is greater than 1.2mm, and a ratio of the central thickness to the edge thickness of each of the plurality of sub lenses ranges from 1.8 to 2.7 as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guan et al (CN109425985) teaches a near eye display with free form curved surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH